Citation Nr: 0937408	
Decision Date: 10/01/09    Archive Date: 10/14/09

DOCKET NO.  07-20 388	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUE

Whether new and material evidence sufficient to reopen a 
claim of entitlement to service connection for congenital 
muscular dystrophy has been submitted.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

C. J. Houbeck, Associate Counsel




INTRODUCTION

The Veteran served on active duty from November 1962 to 
October 1964.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2006 Regional Office (RO) in 
Wichita, Kansas rating decision.

The July 2006 rating decision declined reopening the claim 
finding no new and material evidence had been submitted.  The 
subsequent April 2007 statement of the case (SOC), however, 
reopened the claim and denied it on the merits.  Regardless 
of the RO's actions, the Board is required to consider 
whether new and material evidence has been received 
warranting the reopening of the previously denied claim.  See 
Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996);  Jackson v. 
Principi, 265 F.3d 1366 (Fed. Cir. 2001); see also 
Wakeford v. Brown, 8 Vet. App. 237 (1995) (VA failed to 
comply with its own regulations by ignoring issue of whether 
any new and material evidence had been submitted to reopen 
the Veteran's previously and finally denied claims).  Thus, 
the issue on appeal has been characterized as shown above.


FINDINGS OF FACT

1.  An unappealed December 1964 rating decision denied 
service connection for a muscular dystrophy condition, 
finding the evidence of record showed no basis for relating 
the Veteran's muscular dystrophy with his military service, 
to include incurrence or aggravation.  

2.  Evidence received since the December 1964 rating decision 
does not raise a reasonable possibility of substantiating the 
claim. 




CONCLUSIONS OF LAW

1.  The December 1964 rating decision that denied the claim 
for entitlement to service connection for a muscular 
dystrophy condition is final.  38 U.S.C.A. § 7105 (West 2002 
& Supp. 2009); 38 C.F.R. § 20.1103 (2008). 
 
2.  Evidence received since the December 1964 rating decision 
is not new and material, and, therefore, the claim may not be 
reopened.  38 U.S.C.A. §§ 5108 (West 2002 & Supp. 2009); 38 
C.F.R. § 3.156 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the 
Veteran's claims file.  Although the Board has an obligation 
to provide reasons and bases supporting this decision, there 
is no need to discuss, in detail, all the evidence submitted 
by or on behalf of the Veteran.  See Gonzales v. West, 218 
F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review 
the entire record, but does not have to discuss each piece of 
evidence).  The analysis below focuses on the most salient 
and relevant evidence and on what this evidence shows, or 
fails to show, on the claim.  The Veteran must not assume 
that the Board has overlooked pieces of evidence that are not 
explicitly discussed herein.  See Timberlake v. Gober, 14 
Vet. App. 122 (2000) (the law requires only that the Board 
address its reasons for rejecting evidence favorable to the 
Veteran).

Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the Veteran's claim, the Veteran's 
Administration (VA) has met all statutory and regulatory 
notice and duty to assist provisions.  See 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2008).

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the Veteran and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  See 38 U.S.C.A. § 5103(a) (West 2002 
& Supp. 2009); 38 C.F.R. § 3.159(b) (2008); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 
18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the United 
States Court of Appeals for Veterans Claims (Court) held that 
VA must inform the Veteran of any information and evidence 
not of record (1) that is necessary to substantiate the 
claim; (2) that VA will seek to provide; (3) that the Veteran 
is expected to provide; and (4) request that the Veteran 
provide any evidence in his possession that pertains to the 
claim.  The requirement of requesting that the Veteran 
provide any evidence in his possession that pertains to the 
claim was eliminated by the Secretary during the course of 
this appeal.  See 73 Fed. Reg. 23353 (final rule eliminating 
fourth element notice as required under Pelegrini II, 
effective May 30, 2008).  Thus, any error related to this 
element is harmless.

The VCAA letter dated in May 2006 fully satisfied the duty to 
notify provisions.  See 38 U.S.C.A. § 5103(a) (West 2002 & 
Supp. 2009); 38 C.F.R. § 3.159(b)(1) (2008); Quartuccio, at 
187.  The Veteran was advised that it was ultimately his 
responsibility to give VA any evidence pertaining to the 
claim.  This letter informed him that additional information 
or evidence was needed to support his claim, and asked him to 
send the information or evidence to VA.  See Pelegrini II, at 
120-121.

For purposes of evaluating the Veteran's request to reopen 
his claim of entitlement to service connection, the Board 
observes that in Kent v. Nicholson, 20 Vet. App. 1 (2006), 
the Court held that with regard to matters that involve a 
request to reopen a previously denied claim for service 
connection based upon the receipt of new and material 
evidence, in addition to providing notice of the evidence and 
information that is necessary to establish entitlement to 
service connection, VA must first notify a claimant of the 
evidence and information that is necessary to reopen the 
claim.  To that end, the Court determined that in the context 
of a claim to reopen, the VCAA requires that VA must first 
review the bases for the prior denial of record, and then 
release a notice letter to the Veteran that explains the 
meaning of both "new" and "material" evidence, and also 
describes the particular type(s) of evidence necessary to 
substantiate any service connection elements that were found 
to be insufficiently shown at the time of the prior final VA 
denial.  Id. 
 
The May 2006 letter informed the Veteran that his claim had 
been previously denied, and that new and material evidence 
was needed to substantiate the claim to reopen and described 
what would constitute such new and material evidence.  The 
letter also specifically explained the basis of the prior 
denial on the merits, and directed the Veteran to submit any 
new and material evidence relating his congenital muscular 
dystrophy to military service and medical evidence 
establishing a link between his congenital muscular dystrophy 
and an injury, disease, or event in military service.  This 
letter was fully compliant with the requirements set forth in 
Kent v. Nicholson.  Id.

The May 2006 letter explained to the Veteran how disability 
ratings and effective dates are determined.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

The Board also concludes VA's duty to assist has been 
satisfied.  The Veteran's service treatment records and VA 
medical records are in the file.  Private medical records 
identified by the Veteran have been obtained, to the extent 
possible.  The Veteran has at no time referenced outstanding 
records that he wanted VA to obtain or that he felt were 
relevant to the claims.  The Board also notes that, until a 
claim is reopened, VA does not have a duty to provide a 
medical examination or obtain a medical opinion.  See 38 
C.F.R. § 3.159(c)(1) (2008).  Nevertheless, the Veteran was 
afforded a VA examination in March 2007.

New and Material Evidence 

The Veteran claims his congenital muscular dystrophy was 
aggravated by his military service.  Specifically, the 
Veteran contends that because his enlistment examination 
showed no evidence of muscular dystrophy, he was involved in 
various physical training activities in service, and he was 
diagnosed with muscular dystrophy after these training 
activities and while still in service the Veteran should be 
given the benefit of the doubt that his congenital muscular 
dystrophy was made worse during or otherwise aggravated by 
his military service.    
 
Rating actions are final and binding based on evidence on 
file at the time the Veteran is notified of the decision and 
may not be revised on the same factual basis except by a duly 
constituted appellate authority.  38 C.F.R. § 3.104(a) 
(2008).  The Veteran has one year from notification of a RO 
decision to initiate an appeal by filing a notice of 
disagreement (NOD) with the decision, and the decision 
becomes final if an appeal is not perfected within the 
allowed time period.  38 U.S.C.A. § 7105(b) and (c) (West 
2002 & Supp. 2009); 38 C.F.R. §§ 3.160(d), 20.201, and 
20.302(a) (2008).  

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) 
(2008).

Of note, for VA purposes congenital or developmental defects 
are not diseases or injuries within the meaning of the 
applicable legislation.  See 38 C.F.R. §§ 3.303(c), 4.9; see 
also Winn v. Brown, 8 Vet. App. 510, 516 (1996). VAOPGCPREC 
82-90 (July 18, 1990) (a reissue of General Counsel opinion 
01-85 (March 5, 1985)) in essence held that a disease 
considered by medical authorities to be of familial (or 
hereditary) origin by its very nature preexists a claimant's 
military service, but could be granted service connection if 
manifestations of the disease in service constituted 
aggravation of the condition.  Congenital or developmental 
defects, as opposed to diseases, could not be service-
connected because they are not diseases or injuries under the 
law; however, if superimposed injury or disease occurred, the 
resultant disability might be service-connected.)

In a December 1964 rating decision, the RO denied service 
connection for muscular dystrophy.  The Veteran did not file 
a timely notice of disagreement (NOD) or otherwise indicate a 
desire to appeal the decision to the Board.  As no 
correspondence was received from the Veteran within the 
appeal period perfecting his appeal with respect to the issue 
of entitlement to service connection for muscular dystrophy, 
therefore, the December 1964 rating decision is final. 
 
At the time of the December 1964 decision, the record 
included service treatment records showing a diagnosis of 
congenital facioscapulohumeral muscular dystrophy.  The 
records also showed a finding of a medical review board that 
the muscular dystrophy was a congenital condition that had 
not been incurred or aggravated by the Veteran's military 
service.    

The November 1962 Report of Medical Examination noted no 
evidence of muscular dystrophy at the time of entrance into 
military service, finding the Veteran's upper extremities 
normal with no evidence of neurological problems.  The 
examination included a notation that the Veteran was 
qualified for airborne.  In July 1963, however, the Veteran 
complained of trouble doing the number of push-ups required 
to successfully complete airborne training.  The Veteran was 
given exercises in an effort to strengthen his shoulder 
muscles and in September 1963 a medical examiner noted some 
improvement in strength.  In October 1963, however, the 
Veteran did not have the muscle strength to complete 20 push-
ups and 10 pull-ups.  The Veteran received periodic treatment 
for his muscular deficiency until July 1964, at which time he 
was diagnosed with facioscapulohumeral muscular dystrophy.  
In September 1964, the Veteran was admitted to the hospital 
for observation of the disorder.  After multiple examinations 
and diagnostic tests, the Veteran was recommended for 
discharge as unfit for further military service, "for 
disability which existed prior to Service and which has not 
been aggravated by Service."  In October 1964, a medical 
review board concurred, finding the Veteran's 
facioscapulohumeral muscular dystrophy was a congenital, 
moderately severe, progressive disability that was neither 
incurred in nor aggravated by his military service. 
 
Potentially relevant evidence received since the December 
1964 decision includes VA outpatient records, a March 2007 VA 
examination report, and multiple statements from the Veteran 
and his representative.   
 
Except as provided in Section 5108 of this title, when the RO 
disallows a claim, the claim may not thereafter be reopened 
and allowed and a claim based on the same factual basis may 
not be considered.  38 U.S.C.A. § 7105 (West 2002 & Supp. 
2009).  Under 38 U.S.C.A. § 5108, "[i]f new and material 
evidence is presented or secured with respect to a claim 
which has been disallowed, the Secretary shall reopen the 
claim and review the former disposition of the claim."  38 
C.F.R. § 3.156(a), which defines "new and material 
evidence," was revised, effective August 29, 2001.  The 
instant claim to reopen was filed after that date and the 
revised definition applies.  Under the revised definition, 
"new evidence" means evidence not previously submitted to 
agency decision makers, and "material evidence" means 
existing evidence that, by itself or when considered with 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  The new and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim. 
 
When determining whether the claim should be reopened, the 
credibility of the newly submitted evidence is presumed.  
Justus v. Principi, 3 Vet. App. 510 (1992). 
 
Again, the Veteran claims his congenital muscular dystrophy 
was aggravated by his military service.  As noted, for 
evidence to be new and material in this matter, it would have 
to tend to show that the manifestations of muscular dystrophy 
during service constituted an aggravation of that condition, 
or if the evidence otherwise showed an aggravation of the 
Veteran's muscular dystrophy attributable to his military 
service.  The Board finds the evidence received since the 
December 1964 decision does not.

Specifically, an April 2006 VA outpatient consultation note 
included an impression of facioscapulohumeral muscular 
dystrophy.  The record noted the Veteran had been issued a 
wheelchair for his muscular dystrophy and that he was 
currently able to walk less than 50 feet with a walkerette in 
his home.  The Veteran required some assistance with bathing 
and dressing his lower extremities, but was fully independent 
with respect to the upper extremities.  Physical examination 
showed muscle atrophy and weakness in the upper and lower 
extremities.

The Veteran was afforded a VA examination in March 2007.  The 
examiner reviewed the claims file, including service 
treatment records and VA treatment records.  The examiner 
noted the Veteran's diagnosis of facioscapulohumeral muscular 
dystrophy after 15 months of military service.  The examiner 
noted that at the time of diagnosis there was minimal 
progression of the disability in those 15 months.  The 
examiner noted the subsequent testing and examinations the 
Veteran received and his eventual discharge from service.  
After the service, the Veteran reported working in Alaska 
from 1987 to 2002 as a senior engineer.  At the time of 
examination, the Veteran was taking two medications for 
neurogenic pain, but nothing specifically for the muscular 
dystrophy.  The Veteran reported he began using a cane while 
walking in 1997, due to prior falls.  In 2002 he began using 
a wheelchair.  

On examination, the Veteran had poor coordination, notable 
atrophy of the shoulder girdle, limited abduction and flexion 
of both arms, and decreased muscle strength and blunted 
sensation in both upper and lower extremities.  The examiner 
diagnosed muscular dystrophy, facioscapulohumeral type, which 
had existed prior to service and was discovered in service 
when the Veteran was unable to complete required upper body 
physical training.  The examiner, after consulting medical 
references and a VA staff neurologist, opined that the 
Veteran's current disability was an inherited congenital 
defect, autosomal dominant defect in a gene.  The Veteran's 
brother was noted to have the same condition.  The disorder 
was not acquired, nor would it be "aggravated by routine 
daily activities, such as being a cook or accomplishing 
physical training while in the army.  There is no condition 
beyond normal progression due to service, there is no 
indication that the veteran experienced any superimposed 
injury during service which resulted in additional 
disability."  

Thus, the medical evidence reflects that the Veteran has 
facioscapulohumeral muscular dystrophy that was first 
diagnosed during service.  However, that fact was known at 
the time of the last final denial of this claim.  The Board 
notes that none of the newly submitted medical evidence 
indicates the Veteran's muscular dystrophy was aggravated by 
his military service.  Indeed, the Veteran does not allege 
that any such medical evidence exists.  As noted above, the 
only evidence of record as to the etiology and degree of 
severity of the Veteran's muscular dystrophy is that the 
disability is congenital in nature, not acquired in service, 
and not a type that would be aggravated by the duties of a 
military cook or the physical activities required in military 
service.  Specifically, the March 2007 VA examiner noted the 
minimal progression of the disability in the 15 months of 
military service prior to diagnosis.  Furthermore, the 
Veteran was able to work until 2002, or more than 3 decades 
after service, and began using a cane in 1997 and a 
wheelchair in 2002.  Thus, the examiner concluded there was 
no evidence of aggravation of the condition beyond the 
natural progression of the disability due to the Veteran's 
military service.  See Villalobos v. Principi, 3 Vet. App. 
450 (1992) [evidence that is unfavorable to a claimant is not 
new and material].  There is no evidence of record that any 
medical professional has ever claimed the Veteran's muscular 
dystrophy was aggravated beyond the natural progression of 
the disability due to his military service.    

Furthermore, the Board has considered the Veteran's lay 
assertions that his muscular dystrophy was aggravated by his 
military service.  In support of this contention, the Veteran 
reports that he had never experienced any symptomatology 
prior to his entry into military service, and that it was 
only after engaging in the physical activities required by 
the military that he began to have problems.  However, the 
Board notes that the service treatment records of record at 
the time of the December 1964 denial reflect that his 
symptoms had their onset while in service.  Thus, while the 
Veteran is certainly competent to report the date of onset of 
his symptomatology, such assertions are essentially 
cumulative of facts already of record at the time of the last 
denial, and do not raise a reasonable possibility of 
substantiating the claim.  

In support of his claim, the Veteran also submitted a Board 
decision from August 2003, wherein the Board granted service 
connection to another veteran for muscular dystrophy that was 
first diagnosed in service.  Initially, the Board notes prior 
Board decisions have no precedential value and may be 
considered only to the extent the prior case reasonably 
relates to the instant case.  38 C.F.R. § 20.1303 (2008).  
The Board finds the instant case distinguishable from the 
cited case provided by the Veteran.  In the August 2003 case, 
the claim for service connection for muscular dystrophy was 
an original claim for service connection and not a claim 
based on the submission of allegedly new and material 
evidence.  As discussed in greater detail above, before a 
determination as to the merits of service connection can be 
made in the instant case, the Veteran must submit new and 
material evidence.  Such new and material evidence has not 
been submitted in this case.  As such, the Board cannot 
consider the claim for service connection on the merits, as 
was done in the August 2003 decision.    

As noted, while the additional treatment records and VA 
examination constitute new evidence, they are not material in 
that they do not show a possibility of substantiating the 
Veteran's claim.  Indeed, the new evidence serves to do the 
opposite.  Accordingly, the additional evidence received 
since December 1964 is not new and material and the claim may 
not be reopened.  Until the Veteran meets his threshold 
burden of submitting new and material evidence sufficient to 
reopen his claim, the benefit of the doubt doctrine does not 
apply.  Annoni v. Brown, 5 Vet. App. 463, 467 (1993); see 
also Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

The Board also notes in closing the case of Woehlaert v. 
Nicholson, 21 Vet. App. 456 (2007), wherein a veteran argued 
that the Board was obligated to reopen his claim because the 
RO had arranged for an examination, and that the examination 
in question was inadequate.  In that decision, the Court held 
that the Board was not obligated to reopen a claim merely 
because the RO reopened the claim and undertook development 
such as obtaining a new examination or opinion.  Furthermore, 
the Court also held that the adequacy of any such examination 
or opinion is moot if the Board determines that new and 
material evidence has not been presented, although the Board 
must certainly consider the results of such an examination or 
opinion as it would any evidence of record.  In this case, 
the Board has reviewed the results of the examination, and 
concluded that they do not constitute new and material 
evidence to reopen the claim.  Furthermore, pursuant to the 
holding in Woehlaert, the mere act by the RO of providing an 
examination did not require the Board to reopen the claim.




ORDER

New and material evidence sufficient to reopen a claim of 
entitlement to service connection for congenital muscular 
dystrophy has not been received and, therefore, the claim is 
denied.




____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


